IN THE UTAH COURT OF APPEALS

                                        ‐‐‐‐ooOoo‐‐‐‐

Wells Fargo Bank NA,                          )            PER CURIAM DECISION
                                              )
       Plaintiff and Appellee,                )              Case No. 20120021‐CA
                                              )
v.                                            )                     FILED
                                              )                   (May 3, 2012)
William Clayton Cox and Angie S. Cox,         )
                                              )               2012 UT App 136
       Defendants and Appellants.             )

                                             ‐‐‐‐‐

Sixth District, Kanab Department, 110600070
The Honorable Wallace A. Lee

Attorneys:       William Clayton Cox and Angie S. Cox, Glendale, Appellants Pro Se
                 James D. Gilson and J. Tayler Fox, Salt Lake City, for Appellee

                                             ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1     William Clayton Cox and Angie S. Cox seek to appeal various orders, including
an Order of Restitution, entered by the district court on January 3, 2012. This matter is
before the court on its own motion for summary disposition based upon lack of
jurisdiction due to the absence of a final, appealable order.

¶2       This court does not have jurisdiction to consider an appeal unless it is taken from
a final judgment or order. See Loffredo v. Holt, 2001 UT 97, ¶¶ 10, 15, 37 P.3d 1070. An
order is final only if it disposes of the case as to all parties and “finally dispose[s] of the
subject‐matter of the litigation on the merits of the case.” Bradbury v. Valencia, 2000 UT
50, ¶ 9, 5 P.3d 649 (internal quotation marks omitted); see also Utah R. Civ. P. 54(b)
(stating that an order “that adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties shall not terminate the action as to any of the
claims or parties, and the order or other form of decision is subject to revision at any
time before the entry of judgment adjudicating all the claims and rights and liabilities of
all the parties”). The only exceptions to the final judgment rule are where: (1) an
appeal is permitted under the circumstances by statute, (2) the appellate court grants
interlocutory appeal under rule 5 of the Utah Rules of Appellate Procedure, or (3) the
trial court properly certifies the order as final under rule 54(b) of the Utah Rules of Civil
Procedure. See Bradbury, 2000 UT 50, ¶ 12.

¶3      The orders entered by the district court are not final, appealable orders because
they do not dispose of all the issues in the litigation. Specifically, the order of restitution
failed to resolve Wells Fargo’s claim for monetary damages. Therefore, while the order
of restitution required the Coxes to vacate the premises, the order did not resolve the
entire dispute between the parties. Accordingly, we lack jurisdiction over the appeal
and must dismiss. See Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App.
1989).

¶4     The appeal is dismissed without prejudice to the filing of a timely appeal after
the district court enters a final, appealable order.




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120021‐CA                                   2